SPARKS, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is stipulated by and between William F. Siewert & Company, a corporation, Kate Siewert, Harold A. Witt and Wilbert A. Witt, Appellants, by Arthur J. Goldberg, their attorneyj' and Maurice Klein, Trustee in Bankruptcy of the Estate of William F. Siewert, Bankrupt, Appellee, by Morton B. Hochberg, his attorney, that the appeal herein be dismissed without costs.”
■ On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed without costs, pursuant to the foregoing stipulation.